Citation Nr: 1743578	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD), depression, and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO, and a transcript of the hearing is of record.  

The Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as depression and panic disorder with agoraphobia.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his psychiatric disorder is related to active duty service.  However, further development is required before this claim may be adjudicated.

Specifically, the medical evidence contains two opinions from the Veteran's treating medical providers which indicate the Veteran may have had active psychiatric symptoms, including auditory hallucinations, depression, and anxiety, since active service.  As a result, the Board determines that it is appropriate that he be afforded a VA examination to determine the nature, extent, onset and etiology of his acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in Winston-Salem, North Carolina, since January 2013, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, including from North Carolina Recovery Support Services, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his acquired psychiatric disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should identify all current psychiatric disorders found on examination, including PTSD, depression, and panic disorder with agoraphobia.  

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder is etiologically related to his active duty service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

All opinions must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record.

The examiner must consider the Veteran's lay statements regarding his psychiatric disorder.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




